Exhibit 10.11

Foster Wheeler Annual Executive

Short-term Incentive Plan

(As Amended and Restated effective February 28, 2013)



--------------------------------------------------------------------------------

Table of Contents

 

Article 1.  

Introduction

     1   

1.01

 

Establishment and Applicability of Plan

     1   

1.02

 

Effective Date and Term

     1   

1.03

 

Governing Provisions

     1    Article 2.  

Definitions

     2   

2.01

 

Applicable Period

     2   

2.02

 

Base Pay

     2   

2.03

 

Board

     2   

2.04

 

Cause

     2   

2.05

 

CEO

     2   

2.06

 

Code

     2   

2.07

 

Committee

     2   

2.08

 

Company

     2   

2.09

 

Disabled

     3   

2.10

 

Good Reason

     3   

2.11

 

Leave of Absence

     3   

2.12

 

Participant

     3   

2.13

 

Plan

     3   

2.14

 

Senior Executive

     3   

2.15

 

Short-Term Incentive Target Percentage Opportunity

     3    Article 3.  

Participation and Eligibility

     4   

3.01

 

Eligibility for Participation

     4   

3.02

 

Partial Year Eligibility

     4    Article 4.  

Annual Incentive Award

     4   

4.01

 

Annual Incentive Award

     4   

4.02

 

Approval Process

     5    Article 5.  

Plan Administration

     5   

5.01

 

Committee

     5   

5.02

 

Guarantees

     5   

5.03

 

Governance

     5   

5.04

 

Repayment of Overpayments

     6   

 

i



--------------------------------------------------------------------------------

Article 6.  

Miscellaneous

     6   

6.01

 

Plan Changes

     6   

6.02

 

Participant Covenants/Recoupment

     6   

6.03

 

Assignments

     7   

6.04

 

No Contract

     7   

6.05

 

Superseding Provisions

     7   

6.06

 

Prevailing Law

     7   

6.07

 

Indemnification of Committee and Board

     7   

6.08

 

No Prior Right of Award

     8   

6.09

 

Specified Employee

     8   

 

ii



--------------------------------------------------------------------------------

FOSTER WHEELER ANNUAL EXECUTIVE

SHORT-TERM INCENTIVE PLAN

(As Amended and Restated Effective February 28, 2013)

Article 1.

Introduction

 

1.01 Establishment and Applicability of Plan.

Foster Wheeler Ltd. (“FWL”) established the Foster Wheeler Annual Executive
Short-Term Incentive Plan (the “Plan”) effective January 1, 2002. The Plan was
subsequently amended and restated effective January 1, 2006 and further amended
on May 6, 2008, December 8, 2008 and November 4, 2010. FWL moved the place of
organization of the parent company of its group of companies from Bermuda to
Switzerland by means of a scheme of arrangement (“Scheme of Arrangement”)
between FWL and Foster Wheeler AG, a wholly-owned subsidiary of FWL registered
in Switzerland, and certain related agreements described in FWL’s Proxy
Statement for the Special Court-Ordered Meeting of Common Shareholders held on
January 27, 2009. Effective upon the completion of the Scheme of Arrangement,
Foster Wheeler AG, a Swiss company (the “Company”), assumed the Plan.
Thereafter, the Plan was amended and restated effective February 28, 2013. The
objectives of the Plan are to provide the Company with a vehicle through which
it may award short-term incentive compensation to eligible Senior Executives (as
defined in Section 2.14 of this Plan) of the Company as determined by the Chief
Executive Officer of the Company (the “CEO”) and the Compensation and Executive
Development Committee (the “Committee”) of the Board of Directors of the Company
(the “Board”).

Only Senior Executives are eligible for a short-term incentive compensation
award under this Plan. Management retains its usual authority and discretion
regarding short-term incentive compensation for other officers, employees, and
consultants of the Company and its affiliates.

 

1.02 Effective Date and Term.

The Plan originally became effective January 1, 2002. Unless superseded or
terminated, the Plan, as amended from time to time, will continue in effect
during subsequent calendar years. This plan is a successor plan to and
supersedes in all respects the incentive compensation provisions of the
“Executive Compensation Plan” of the Company (which Executive Compensation Plan
was first approved by the Board on January 1, 1988 and amended from time to time
until the adoption of the present Plan).

 

1.03 Governing Provisions.

For each full or partial year that the Plan is effective, the provisions
applicable to each Participant shall consist of (i) the Plan document set forth
herein and (ii) written determinations by the CEO and the Committee regarding
the Participant’s short-term incentive compensation.



--------------------------------------------------------------------------------

Article 2.

Definitions

 

2.01 Applicable Period.

“Applicable Period” shall have the meaning assigned to such term in Section 4.02
of this Plan.

 

2.02 Base Pay.

“Base Pay” shall mean the Participant’s base salary rate generally in effect
during the calendar year for which an award of short-term incentive
compensation, if any, is made.

 

2.03 Board.

“Board” shall mean the Board of Directors of the Company.

 

2.04 Cause

“Cause” shall mean (a) if the Participant is a party to an employment agreement
that defines “Cause” or a substantially similar term, the same meaning as in the
Participant’s employment agreement with the Company or one of its affiliates, or
(b) if the Participant is not a party to an employment agreement with the
Company or one of its affiliates, the same meaning as “discharge for cause” or
such other similar term in the severance pay plan or other document that would
govern any right the Participant may have to severance pay following the
Participation’s termination of employment.

 

2.05 CEO.

“CEO” shall mean the Chief Executive Officer of the Company.

 

2.06 Code

“Code” shall have the meaning assigned to such term in Section 4.02 of this
Plan.

 

2.07 Committee.

“Committee” shall mean the Compensation and Executive Development Committee of
the Board.

 

2.08 Company.

“Company” shall mean Foster Wheeler AG.

 

2



--------------------------------------------------------------------------------

2.09 Disabled.

“Disabled” shall mean a Participant’s being physically or mentally unable to
perform the material duties of the Participant’s position for a continuous
period of 18 months.

 

2.10 Good Reason

“Good Reason” shall mean (a) if the Participant is a party to an employment
agreement with the Company or one of its affiliates that defines resignation for
“Good Reason” or a substantially similar term, the same meaning as in the
Participant’s employment agreement, or (b) if the Participant is not a party to
an employment agreement with the Company or one of its affiliates, the same
meaning as “resignation for good reason” or such other similar term in the
severance pay plan or other document that would govern any right the Participant
may have to severance pay following the Participation’s termination of
employment. If neither (a) nor (b) applies to a particular Participant, the
Participant shall not be deemed to have resigned for Good Reason under this
Plan.

 

2.11 Leave of Absence

“Leave of Absence” shall mean an approved leave of absence from the Company
which qualifies under the Family Medical Leave Act of 1993, as amended, or any
other approved leave of absence accepted as such by the Committee.

 

2.12 Participant.

“Participant” shall mean an employee designated as described in Sections 3.01
and 3.02.

 

2.13 Plan.

“Plan” shall mean the Foster Wheeler Annual Executive Short-Term Incentive Plan,
as set forth herein and as amended from time to time.

 

2.14 Senior Executive.

“Senior Executive” shall mean those persons defined as such in the Committee
Charter and such other senior executives whom the CEO may designate from
time-to-time as being covered by the Plan; provided, however, that in all cases,
all officers (as the term is defined in Rule 16a-1 of the Securities Exchange
Act of 1934, as amended) of the Company and all named executive officers (as the
term is defined in 17 CFR 229.402) of the Company shall be deemed to be Senior
Executives for the purposes of this Plan.

 

2.15 Short-Term Incentive Target Percentage Opportunity

“Short-Term Incentive Target Percentage Opportunity” shall mean the “target
opportunity” or similar number set forth in employment agreements or otherwise

 

3



--------------------------------------------------------------------------------

established by the CEO, Committee, and/or Board and used as part of the
calculation of bonuses, short-term incentives, or annual incentives (which
bonuses and incentives can vary, in the CEO’s and Committee’s discretion, from
year to year and can incorporate the effect of factors including, but not
limited to, market comparability data, Base Pay, and performance-based
adjustments).

Article 3.

Participation and Eligibility

 

3.01 Eligibility for Participation.

Each Senior Executive of the Company or any affiliate of the Company who is
designated by name or title by the CEO as eligible for a calendar year shall be
a Participant for that calendar year. Except as noted in Section 3.02 below, in
order to participate in the Plan, the Senior Executive must have been a
full-time employee of the Company as of January 1 of any calendar year with
respect to which a short-term incentive compensation award is made. A
Participant in this Plan in any given year is ineligible for participation in
any other short-term incentive compensation plan or program within the Company
or its affiliated companies for that year.

 

3.02 Partial Year Eligibility.

In addition, Senior Executives hired after January 1, and Senior Executives who
cease to be active full-time Senior Executives for the entire calendar year due
to death, Disability, Leave of Absence, termination by the Company without
Cause, or resignation for Good Reason shall remain Participants for the calendar
year in which any of the foregoing events occurs. Generally, the Participants
described in this Section 3.02 will be eligible to receive an annual short-term
incentive compensation award proportionate to their period of active service for
the subject calendar year. For the avoidance of doubt, the CEO and Committee
have the absolute discretion to make or withhold any award to any person who was
a Participant or Senior Executive at any point during a given year so long as
such award is made pursuant to the procedures set forth elsewhere in this Plan.

Article 4.

Annual Short-Term Incentive Award

 

4.01 Annual Short-Term Incentive Award.

Subject to the other provisions of the Plan, the annual short-term incentive
awards, if any, payable to a Participant for a calendar year shall be
recommended by the CEO. Within a reasonable time after the end of each calendar
year, the CEO shall set forth in writing (i) the Participants eligible for
awards; (ii) the amount of the award (by individual or class of individuals and
stated as a dollar amount or a percentage of Base Pay); and (iii) any factors
that should be considered by the Committee in connection therewith. The awards
recommended by the CEO shall only be paid to the extent they are approved
pursuant to Section 4.02.

 

4



--------------------------------------------------------------------------------

4.02 Approval Process.

The CEO’s recommendation shall be considered by the Committee. The Committee may
approve the recommendation with respect to any or all Participants, approve a
different amount of award for any or all Participants or deny an award to any or
all Participants. In no event may the amount of an award be based upon a
calculation of more than two times the Participant’s Short-Term Incentive Target
Percentage Opportunity; provided, however, that, for the avoidance of doubt, the
foregoing is not intended to limit the CEO’s or the Committee’s discretion to
adjust the amount of an award upward or downward based upon other appropriate
factors including, among other things, company, business group, or operating
unit performance. To the extent an award has been approved, it shall be paid as
directed by the Committee. Awards will be paid in a lump sum as soon as
practical following the Committee’s approval, but not earlier than January 1 and
not later than March 15 of the year following the calendar year to which they
relate (the “Applicable Period”). To the extent that an award is not paid within
the Applicable Period but is paid by December 31 of the calendar year which
includes the Applicable Period, then it is intended that such payment shall be
treated as made at a “specified time” for purposes of complying with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

Article 5.

Plan Administration

 

5.01 Committee.

Subject to the terms hereof, the Committee shall have authority to control and
manage the operation and administration of the Plan, including all rights and
powers necessary or convenient to the carrying out of its functions hereunder,
whether or not such rights and powers are specifically enumerated herein. The
Committee may, in its discretion, delegate any of its authority with regard to
the administration of the Plan, or any portion of the Plan, to any entity,
officer or committee, with or without Committee oversight, and, in such case,
references to the Committee shall be deemed to refer to the delegatee.

 

5.02 Guarantees.

The CEO, with the approval of the Committee, may authorize award guarantees, for
up to one year, for any new Plan Participant. Each proposed guarantee will be
decided on an individual basis taking into account such factors as the Committee
deems relevant.

 

5.03 Governance.

The Committee shall have sole and exclusive authority to construe and interpret
the Plan, decide all questions of fact and questions of eligibility and
determine the amount, manner and time of payment of any short-term incentive
payment hereunder, which shall be final and binding.

 

5



--------------------------------------------------------------------------------

5.04 Repayment of Overpayments.

 

  (a) If the Company discovers that it inadvertently overpaid a Participant or
former Participant with respect to any portion of a short-term incentive
compensation award, the Participant agrees to repay the overpayment amount to
the Company within 30 days of a written request. If the Participant or former
Participant does not make such repayment within 30 days, and has not provided
the Committee with clear and specific evidence (as determined by the Committee
in its discretion) establishing his or her entitlement to the amount the Company
considers to have been overpaid, the Company can recover such overpayment by
offsetting the overpayment amount against any money that might then or later be
due from the Company to the Participant or former Participant, including money
that is or becomes due as wages, base pay or short-term incentive compensation
to the Participant or former Participant.

 

  (b) The Company’s right under this section to recover overpayments through
offset is not the exclusive means by which it may pursue recovery of said
overpayment. In addition to or in lieu of offset, the Company may also pursue
ordinary collection efforts or legal action against the Participant or former
Participant.

Article 6.

Miscellaneous

 

6.01 Plan Changes.

The Company reserves the right to modify or amend the Plan, at any time, and
from time to time, by action of the Committee. The Company, through the
Committee, also reserves the right to terminate the Plan at any time. Neither
amendment nor termination of the Plan may adversely affect any short-term
incentive payments fully awarded and approved pursuant to Article 4 before the
amendment or termination effective date, and any such short-term incentive
payment will be paid notwithstanding the amendment or termination of the Plan.

 

6.02 Participant Covenants/Recoupment.

 

  (a) If a Participant fails to adhere to his/her material obligations to the
Company, including, but not limited to his/her restrictive covenant obligations,
the CEO and the Committee, jointly and severally, shall have the right to either
revoke or amend the Participant’s participation, and his or her entitlement to
short-term incentive compensation payments (including fully awarded and approved
short-term incentive compensation payments), as they deem appropriate in their
sole discretion.

 

6



--------------------------------------------------------------------------------

  (b) In addition to the foregoing, awards under this Plan may be subject to
repayment pursuant to any clawback or other mandatory repayment policy adopted
by the Company, including without limitation any such policy adopted pursuant to
either Section 304 of the Sarbanes-Oxley Act of 2002 or Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any such policy
shall, to the extent determined by the Committee, be deemed incorporated into
any Participant’s entitlement to any amounts or benefits hereunder.

 

6.03 Assignments.

No Participant may sell, assign, transfer, discount or pledge as collateral for
a loan or otherwise anticipate the right to any distribution under this Plan.

 

6.04 No Contract.

This Plan does not constitute a contract of employment with the Company for a
specified term.

 

6.05 Superseding Provisions.

The Plan supersedes any previous short-term incentive compensation plans
affecting the Participant for the term covered by the Plan.

There are no oral agreements or understandings between the Company and any
Participant affecting or relating to the Plan which are not referenced herein.
No alteration, modification or change of the Plan shall be effective unless
approved in writing by the Committee.

 

6.06 Prevailing Law.

The Plan shall be construed and enforced in accordance with the laws of the
State of New Jersey, without giving effect to its conflict of laws provisions.
The Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974, as amended.

 

6.07 Indemnification of Committee and Board.

In additions to such other rights of indemnification as they may have, the
members of the Committee and the Board shall be indemnified by the Company
against all costs and expenses reasonably incurred by them in connection with
any action, suit or proceeding to which they or any of them may be a party by
reason of any action taken or failure to act under or in connection with the
Plan or any award granted pursuant hereto, and against all amounts paid by them
in settlement thereof (provided such settlement is approved by legal counsel
selected by the Company) or paid by them in satisfaction of any judgment in any
such action, suit or proceeding, except a judgment based upon a finding of bad
faith, provided that upon institution of any such action, suit or proceeding,
the Committee or Board member desiring indemnification shall give the Company an
opportunity, at its own expense, to handle and defend the same.

 

7



--------------------------------------------------------------------------------

6.08 No Prior Right of Award.

Nothing in the Plan shall be deemed to give any officer or employee, or his or
her legal representative or assigns or any other person or entity claiming under
or through him or her, any contractual right to a bonus or short-term incentive
compensation award or otherwise to participate in the benefits of the Plan, and
in all cases, each short-term incentive compensation award shall be subject to
the approval and discretion of the CEO and the Committee.

 

6.09 Specified Employee.

If a Participant constitutes a “specified employee” as of his “separation from
service” (as both terms are defined and applied in Section 409A of the Code), to
the extent payment under this Plan constitutes deferred compensation (after
taking into account any applicable exemptions from Section 409A of the Code),
and to the extent required by Section 409A of the Code, payment may not be made
to the Participant until the earlier of: (i) the first day following the
sixth-month anniversary of the Participant’s separation from service, or
(ii) the Participant’s date of death.

 

FOSTER WHEELER AG By:  

/s/ J. Kent Masters

Name:   J. Kent Masters Title:   Chief Executive Officer

 

8